DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on February 4, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, D. Kent Steir, Reg. No. 50,640 on June 10, 2021 through subsequent communications following a telephone interview on June 10, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A method of managing resources, the method comprising:
receiving a first request to detect a first event in a computer network; 
, wherein the detection of the first element indicates the presence of one or more conditions regarding the first computer resource, as defined in the first element by a tenant utilizing the computer network;
determining, after detecting the first element of the first event at the first computing resource, a second computing resource of the computer network, wherein determining the second computing resource of the computer network comprises:
determining a first vertex corresponding to the first computing resource in a directed graph representing the computer network, and
determining a second vertex corresponding to the second computing resource by traversing a first edge originating from the first vertex, the first edge representing a first correlation between the first computing resource and the second computing resource, wherein the first correlation between the first computing resource and the second computing resource is received from [[a]] the tenant in the first request;
providing first data corresponding to the first event from the first computing resource to the second computing resource, wherein providing the first data corresponding to the first event from the first computing resource to the second computing resource comprises:
collecting statistical information to be collected related to the first element at the first computing resource, wherein the statistical information to be collected is defined in the first element of the first event, and
providing the statistical information collected at the first element to the second computing resource; 
determining that a second element of the first event is detected at the second computing resource, wherein the detection of the second element indicates the presence of one or more conditions regarding the second computer resource, as defined by the tenant, and the second element is only detected at the second computing resource after the detection of the first element at the first computer resource; and
provide, in response to determining that the second element is detected at the second computing resource, the first data corresponding to the first element and second data corresponding to the second element to the tenant. 

Claim 2 (Previously presented): The method of claim 1, wherein receiving the first request to detect the first event comprises receiving the first event comprising the first element to be detected at the first computing resource, the second element to be detected at the second computing resource, and the first correlation between the first computing resource and the second computing resource.

Claims 3 - 4: (Canceled)

Claim 5 (Previously presented): The method of claim 1, further comprising:
determining a first node of the first vertex where the first element of the first event is detected, wherein the first vertex comprises a plurality of nodes representing a plurality of computing resources of the same type.

Claim 6 (Previously presented): The method of claim 1, further comprising:
determining a third element of the first event and a second correlation between the second computing resource and a third computing resource, the third element to be detected at the third computing resource; and


Claim 7 (Original): The method of claim 6, further comprising:
providing, in response to determining that the second edge exists, the first data and second data corresponding to the second element to the third computing resource; and 
providing, by the third computing resource, the first data, the second data, and third data corresponding to the third element to a first user.

Claim 8 (Original): The method of claim 6, further comprising: 
in response to determining that the second edge does not exist, providing the first data and second data corresponding to the second element to a data storage operative to collect event data for future event analysis.

Claim 9 (Original): The method of claim 1, further comprising:
in response to determining that the second element is detected at the second computing resource of the computer network, providing, the first data corresponding to the first element and second data corresponding to the second element to a first user.

Claim 10 (Original): The method of claim 1, further comprising: 
in response to determining that the second element is not detected at the second computing resource of the computer network, providing, the first data corresponding to the first element to a data storage operative to collect event data for future event analysis.

Claim 11 (Original): The method of claim 1, wherein receiving the first request to detect the first event comprises receiving a request to detect a fault data at one or more computing resources.

Claim 12 (Currently amended): A system comprising: 
a memory storage; and 
a processing unit coupled to the memory storage, wherein the processing unit is operative to:
receive a first request to detect a first event in a computer network; 
determine a first endpoint of the computer network where a first element of the first event occurred, wherein the first endpoint is associated with a first element of the first event, and the first element indicates the presence of one or more conditions regarding a first computing resource by a tenant utilizing the computer network;
determine a second endpoint of the computer network based on a first correlation between the first endpoint and the second endpoint, wherein the processing unit being operative to determine [[the]] a second computing resource of the computer network comprises the processing unit being operative to:
determine a first vertex corresponding to the first computing resource in a directed graph representing the computer network, and 
determine a second vertex corresponding to the second computing resource by traversing a first edge originating from the first vertex, the first edge representing [[a]] the first correlation between the first computing resource and the second computing resource, wherein the correlation between the first computing resource and the second computing resource is received from [[a]] the tenant in the first request;
provide first data corresponding to the first element from the first endpoint to the second endpoint, wherein the processing unit being operative to provide the first data corresponding to the 
collect statistical information to be collected related to the first element at the first computing resource, wherein the statistical information to be collected is defined in the first element of the first event, and 
provide the statistical information collected at the first element to the second computing resource; 
determine that a second element of the first event is detected at the second endpoint, wherein the detection of the second element indicates the presence of one or more conditions regarding the second computing resource, as defined by the tenant, and the second element is only detected at the second computer resource after the detection of the first element at the first computer resource; and 
provide, in response to determining that the second element is detected at the second endpoint, the first data corresponding to the first element and second data corresponding to the second element to a first user.

Claim 13: (Canceled).

Claim 14 (Previously presented): The system of claim 12, wherein the processing unit is further configured to:
determine a first node of the first vertex where the first event is detected, wherein the first vertex comprises a plurality of nodes corresponding to a same type of computing resources.

Claim 15 (Original): The system of claim 14, wherein the first node comprises a first switch device of the computing network.

Claim 16 (Original): The system of claim 14, wherein the first node comprises a first Ethernet port of a first switch device and a second Ethernet port of a second switch device.

Claim 17 (Original): The system of claim 14, wherein the first vertex comprises one or more virtual area networks of the computing network.

Claim 18 (Currently amended): A non-transitory computer readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions comprising:
receiving a first request to detect a first event in a computer network; 
determining that a first element of the first event is detected at a first endpoint of the computer network, wherein the first element indicates the presence of one or more conditions regarding a first computing resource by a tenant utilizing the computer network; and
determining, in response to determining that the first element of the first event is detected at the first endpoint, a second endpoint in the computer network, wherein determining the second endpoint of the computer network comprises:
determining a first vertex corresponding to the first endpoint in a directed graph representing the computer network, and

determining a second vertex corresponding to the second endpoint by traversing a first edge originating from the first vertex, the first edge representing a first correlation between the first endpoint and the second endpoint, wherein the first correlation between the first endpoint and the second endpoint is received from [[a]] the tenant in the first request,
the first endpoint is associated with a first computing resource and the second endpoint is associated with a second computing resource, and providing the first data corresponding to the first event from the first computing resource to the second computing resource comprises:
collecting statistical information to be collected related to the first element at the first computing resource, wherein the statistical information to be collected is defined in the first element of the first event, and
providing the statistical information collected at the first element to the second computing resource;
determining that a second element of the first event is detected at the second endpoint, wherein the detection of the second element indicates the presence of one or more conditions regarding the second computing resource, as defined by the tenant, and the second element is only detected at the second computer resource after the detection of the first element at the first computer resource; and
providing, in response to determining that the second element is detected at the second endpoint, the first data corresponding to the first element and second data corresponding to the second element to a first user.

Claim 19 (Previously presented): The non-transitory computer readable medium of claim 18, wherein the first request comprises the first element to be detected at the first endpoint, the second element to be detected at the second point upon detection of the first element, and the first correlation between the first endpoint and the second endpoint.

Claim 20: (Canceled).

Claim 21 (Previously presented): The non-transitory computer readable medium of claim 18, further comprising:
determining a third element of the first event and a second correlation between the second computing resource and a third computing resource, the third element to be detected at the third computing resource; and
determining that a second edge originating from the second computing resource and representing the second correlation exists.

Claim 22 (Previously presented): The non-transitory computer readable medium of claim 21, further comprising:
providing, in response to determining that the second edge exists, the first data and second data corresponding to the second element to the third computing resource; and
providing, by the third computing resource, the first data, the second data, and third data corresponding to the third element to a first user.

Claim 23 (Previously presented): The non-transitory computer readable medium of claim 21, further comprising:
in response to determining that the second edge does not exist, providing the first data and second data corresponding to the second element to a data storage operative to collect event data for future event analysis.

Claim 24 (Previously presented): The non-transitory computer readable medium of claim 18, further comprising:


35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for managing resources in a multi-tenant computerized cloud environment by using a computing device that implements statistical correlation when a first request to detect a first event (e.g. a fault) is received from a tenant that has created a correlation policy, and the first event includes a first element (e.g. sub-event) at a first computing resource  that is detected so that afterward a second resource is determined by the correlation policy (aka  the first event  may include a first element comprising detecting fault at a first Ethernet port of a first switch. Upon detection of the fault, the first event may require to determine a VLAN attached to the first Ethernet port at fault).  Thence, first data (e.g. statistical information) corresponding to the first computing resource is provided to the second computing resource, where it may be determined that a second element of the first event is detected at the second computing resource.  The ordered combination of the limitations and elements recited in the claimed invention bounds the claimed invention to specific improvements to managing shared resources within a cloud 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record over Kamath et al. (U.S. 2020/0067783 A1; herein referred to as Kamath) in view of Biswas et al. (U.S. 2020/0128047 A1; herein referred to as Biswas) in further view of Kamble et al. (U.S. 2013/0346592 A1; herein referred to as Kamble does not teach separately or in combination a method, system, and article of manufacture for managing resources in a computer network when a request from a tenant to detect a first event is received and therein when a first element of the first event at a first computing resource is detected, indicating the presence of one or more conditions regarding a first computing resource by a tenant utilizing the computer network.  After which a second computer resource is determined by determining a first vertex corresponding to the first computing resource in a directed graph representing the computer network, and determining a second vertex corresponding to the second computing resource by traversing a first edge originating from the first vertex, the first edge representing a first correlation between the first computing resource and the second computing resource, wherein the first correlation between the first computing resource and the second computing resource is received from the tenant in the first request.  Thereafter, first data corresponding to the first event is provided from the first computing resource to the second computing resource by collecting statistical information to be collected related to the first element at the first computing resource, wherein the statistical information to be collected is defined in the first element of the first event, and providing the statistical information collected at the first element to the second computing resource.  Thereafter, a second element of the first event is detected at the second computing resource, indicating the presence of one or more conditions regarding the second computer resource, as defined by the 
Kamath is directed to techniques of network infrastructure management, for example, a network statistics request may be received by a network device, the network statistics request indicating a network resource and a network statistics attribute to be determined for the network resource, therein where the network resource is one of a node and a data path in the network infrastructure.   Kamath teaches some of the elements of the claimed invention: ( receiving a first request (e.g. network statistics request) to detect a first event (e.g. bandwidth usage, workload movement, data traffic direction) in a computer network (see ¶ [0025]),  detecting a first element (e.g. network statistics attribute) of the first event at a first computing resource (e.g. a node and a data path) of the computer network (see ¶ [0026]), determining after detecting the first element of the first event at the first computing resource (see ¶ [0027]) a second computing resource (e.g. endpoint of a VLAN, or a host of an IP subnet) of the computer network (see ¶ [0043]) wherein determining the second computing resource of the computer network (see ¶ [0044]) comprises: determining a first vertex corresponding to the first computing resource in a directed graph representing the computer network (see ¶ [0030]), and determining a second vertex (e.g. node 304) corresponding to the second computing resource by traversing a first edge (e.g. edge 310) originating from the first vertex (e.g. node 302) (see Fig. 3A ¶ [0048]), providing first data (e.g. packet count and the traffic volume) corresponding to the first event from the first computing resource (see ¶ [0058]) to the second computing resource (e.g. an adjacent node) (see ¶ [0059]), determining that a second element  (e.g. Broadcast Tx, multicast Rx, dropped Rx, Rx jumbo frames etc .  .) of the first event is detected at the second computing resource (see¶ ¶ [0060 - 0061])).  However Kamath does not teach all of the elements and limitations of the claimed invention.
Biswas is directed to systems and methods for analyzing actions performed by users in using a cloud service, and adjusting the configuration of a security management and control system based on the analysis.  In combination with Kamath, Biswas teaches some of the elements of the claimed invention: (the first edge (see Fig. 4, ¶ [0190]) representing a first correlation (the actions are performed sequentially) between the first computing resource (e.g. the first vertex 401) and the second computing resource (e.g. second vertex 402) ( see ¶ [0006], ¶ [0186] ) wherein the correlation between the first computing resource and the second computing resource is received from the tenant in the first request (see ¶ [0194]) ).   However the combination of Kamath and Biswas does not teach all of the elements and limitations of the claimed invention.
Kamble is directed to systems and methods for gathering statistics at servers and gateways to understand and manage overlay networks.  Kamble, in combination with Kamath and Biswas, teaches some of the elements of the claimed invention: (collecting statistical information to be collected related to the first element at the first computing resource (e.g. switch, see ¶ [0006], ¶ ¶ [0049-0050]), wherein the statistical information to be collected is defined in the first element of the first event (see , ¶ ¶ [0058-0059]) and providing the statistical information collected at the first element to the second computing resource; (see ¶ [0064])).  However the combination of Kamath, Biswas, and Kamble does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art, singularly or in combination, does not teach an ordered combination that enables a tenant/ user of the computer network to request the detection of an event which is defined in a first element to indicating the presence of one or more conditions regarding a first computer resource, and therein the tenant providing a correlation that enables discovery of a second computer resource that when the first element was detected and statistical information data collected  wherein the detection of the first element indicates the presence of one or more conditions regarding the first computer resource, as defined in the first element by a tenant utilizing the computer network; wherein the detection of the second element indicates the presence of one or more conditions regarding the second computer resource, as defined by the tenant, and the second element is only detected at the second computing resource after the detection of the first element at the first computer resource; and provide, in response to determining that the second element is detected at the second computing resource, the first data corresponding to the first element and second data corresponding to the second element to the tenant.) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 8 – 14:   ¶ ¶ [0021 -0035], Figs. 2 - 3) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 -2, 5 – 12, 14 – 19, and 21 – 24 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444